Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Non-Final Office Action in response to communications received on 3/14/22.
Claims 1-20 are now pending and have been addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/14/22 has been considered by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
In the instant case, Claims 1-9, 17-20 are directed to a method and claims 10-16 are directed to a non-transitory medium. Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea. 
Under Step 2A, prong 1, Independent Claims 1, 10 and 17, while reciting separate statutory categories, are directed toward the steps of receiving a request associated with a first attribute and a criterion; the request representative of an opportunity for employment; querying to identify a record including a second attribute satisfying the first attribute associated with the request; serving/providing the user access to information about the request 
These limitation as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) and mental process, but for the recitation of generic computer components. That is, other than reciting the structural elements (such as database, a computing device, network resource) the claims are directed to receiving opportunity information, analyzing the data, and providing access to information about the request. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, the claim recites an abstract idea. 	Under Step 2A, prong 2, this judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of obtaining data, analyzing it, and providing access to information about request. In particular, the claims only recites the additional element – database, a computing device, network resource. The database, a computing device, network resource are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a processor merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claim is directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. 
Step 2B: Considering Additional Elements
Furthermore, claims 1-20 have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea. The claims recite additional limitations of database, a computing device, network resource. However, the additional limitations are simply generic computer (i.e. database, a computing device, network resource) functionality, claimed to perform the basic computer functions of: obtaining data, processing data, and transmitting data – through the program that enables the steps of the claimed invention (Specification [0078] computing device such as smartphone, desktop or laptop computer). As noted above, steps of receiving, storing, and processing data, or receiving or transmitting data over a network, e.g., using the Internet, are steps held by courts to be functions that are well-understood, routine, or conventional when claimed generically as they are in these claims. Thus, none of the dependent claims recite an improvement to a technology or technical field or a computer itself; rather, the dependent claims are merely further reciting data receipt or display steps that are well-understood, routine and conventional activities when recited generically as here or further embellishments on the abstract.
	Under Step 2B, with respect to the processors and computer-readable media storing executable modules, these limitations are described in Applicant’s own specification as generic and conventional elements. See [0078] computing device such as smartphone, desktop or laptop computer. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Lastly, the processors and computer-readable media storing executable modules provide only a result-oriented solution which lacks details as to how the computer performs the claimed abstract idea rather than reciting a technological solution to a technological problem. Representative claims merely invokes computers as a tool to perform an existing process. Therefore the processors and computer-readable media storing executable modules amount to mere instructions to apply the exception. See MPEP 2106.05(f). With respect to the user interface, Representative claims merely invokes computers generating a user interface as a tool to display the information generated in the abstract idea. Therefore the user interface amount to mere instructions to apply the exception to a computing environment. See MPEP 2106.05(f). In addition, such a high level recitation of a user interface has been identified as a well-understood, routine and conventional element by the courts. See Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) discussing a web browser’s back and forward button functionality; and also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Accessing data from a database is nothing more than what is well-known, routine and conventional at the time of the invention (See Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). See Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) discussing a web browser’s back and forward button functionality; and also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Therefore, the claims are rejected under 35 U.S.C. § 101 as being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. See Supreme Court Decision in Alice Corp. Pty. Ltd. v. CLS Bank Inti, 573 U.S. _, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014) as well as MPEP 2106 for further analysis and explanation.
Furthermore, these steps/components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful application, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment such as computing. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. Further, claims to a system and computer-readable storage medium are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. 
The dependent claims are merely reciting further embellishment of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself. The dependent claims are merely reciting further embellishment of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself. Claims 2- 9, 11-16, 18-20 recite generic interactions with an internet portal, e.g., updating the record associated with the received request (Claim 2-4, 11-13); querying to identify second record (Claim 8, 15); identify a training opportunity associated with an attribute (Claim 9, 16).  As noted above, steps of receiving, storing, and processing data, or receiving or transmitting data over a network, e.g., using the Internet, are steps held by courts to be functions that are well-understood, routine, or conventional when claimed generically. These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.
Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. See (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-6, 8, 10 and 15 are rejected under 35 U.S.C. 102 (a)(1) and 102(a)(2) as being by Daly et al. (US 2014/0278633 A1)

Regarding Claims 1 and 10, Daly discloses the method/medium comprising:
receiving a request associated with a first attribute and a criterion (Fig 8 # 804 business area (criterion), 806 skill category (first attribute), 810 search request includes attributes such as business area, skill category, primary skill, secondary skill and a criterion such as skill level ), the request representative of an opportunity for employment ([0025] a search request for job openings or listings that match the user's skills and/or other information regarding the user. ), each first attribute representative of a qualification associated with the opportunity for employment (Fig 8 # 810,820 primary skill, secondary skill for |T-software development job), the criterion representative of a target affiliation ([0025] search system may enable user to indicate any additional filters such as company, industry, business area and/or other criteria (The examiner interprets ‘target affiliation’ as company, industry, business area );
querying a database to identify a record including a second attribute satisfying the first attribute associated with the request (Fig 7 #704,706 retrieve profile and/or resume records, [0042], [0043] skill generator module determines a match score by comparing mandatory skills, skill category and/or optional skills for identified record. The skill generator module may consult a table of synonyms, related skills when determining profile/resume match. Two skills may be considered a match even if they are not identical, [0038] the skill generator module 112 may recognize the skill "repairing computers" in text that reads "repaired computers,” "computer repair,” and/or similar phrases, which may include the words "repair" and "computer" being separated by other words. In some embodiments, the skill generator module 112 may additionally retrieve synonym information from the skill data store and/or another data source, and may use the retrieved synonym information to identify words in the current portion of text that are synonymous with known skill verbs and/or nouns., claim 1 (The examiner interprets “second attribute” as related skills such as those described in 0038) and including a third attribute satisfying the criterion associated with the request (Fig 8 # 820 secondary skills and optional skills), the first attribute included in the record having been determined based on other information in the record ([0050 skill management system presents candidate matches for skill based search criteria entered by a user); and
serving, to a computing device operated by a user associated with the identified record, a network resource providing the user with access to information about the request ([0025] The skill management system may provide any matched job records, sorted according to the requested criteria to the job search system for display to the user, [0047] user interface presented to a recruiter or employer to locate candidates for job openings, [0050 skill management system presents candidate matches for skill based search criteria entered by a user, Fig 7 # 710 provide list of top ranked candidates, Fig 9# 902-905).

Regarding Claim 5, Daly discloses the method of claim 1,
Daly teaches in which the criterion is representative of an employer ([0025] search system may enable user to indicate any additional filters such as company, industry, business area and/or other criteria)

Regarding Claim 6, Daly discloses the method of claim 1,
Daly teaches in which the criterion is representative of a coalition of employers ([0025] search system may enable user to indicate any additional filters such as company, industry (coalition of businesses in particular industry), business area and/or other criteria).

Regarding Claims 8 and 15, Daly discloses the method of claim 1 and medium of claim 10, 
Daly teaches querying the database to identify a second record associated with a second request representative of a second opportunity for employment ([0041] the skill generator module 112 receives at least one mandatory skill, a skill category and any optional skills desired of a candidate. [0042] retrieve profile information/resume for Individuals from a data store), fhe second record including a third attribute satisfying the criterion, the second record not including an attribute satisfying the first attribute (Fig 9 # 902-905, 910, 912 matching candidates based on search criteria/attributes, [0025] skill management system user filters to select specific skills/categories); and
 serving, to the computing device, a network resource providing the user with access to information about the second request ([0025] The skill management system may provide any matched job records, sorted according to the requested criteria to the job search system for display to the user, [0047] user interface presented to a recruiter or employer to locate candidates for job openings, [0050 skill management system presents candidate matches for skill based search criteria entered by a user, Fig 7 # 710 provide list of top ranked candidates, Fig 9# 902-905).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Daly et al. (2014/0278633 A1) in view of Chevalier et al. (US 2015/0127565 A1)

Regarding Claims 2 and 11,    Daly discloses the method of claim 1 and medium of claim 10, comprising 
Daly does not teach updating a table to include a representation of the identified record. Daly, however discloses storing data in various tables ([0034], Fig 9 # 902-905) 
Chevalier teaches updating a table to include a representation of the identified record ([0331] The couplet entry may be stored 3740 in association with a user ID, resume ID, and/or other identifier associated with the resume from 3701, as well as with a JS sequence number (n), associated with the position of JS in the job sequence from 3705., Fig 37A # 3740 store job state with user ID, Fig. 107 A shows various job listings saved for user). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included updating a table to include a representation of the identified record, as disclosed by Chevalier in the system disclosed by Daly, for the motivation of providing a method of finding relevant jobs based on user’s connections and affiliations ([0201] Chevalier) and saving user search history ([0710])

Regarding Claims 3 and 12,    Daly discloses the method of claim 1 and medium of claim 10, comprising
Daly does not teach updating a data storage to include an identifier of the identified record.
Chevalier teaches updating a data storage to include a reference to the identified record ([0331] The couplet entry may be stored 3740 in association with a user ID, resume ID, and/or other identifier associated with the resume from 3701, as well as with a JS sequence number (n), associated with the position of JS in the job sequence from 3705., Fig 37A # 3740 store job state with user ID, Fig. 107 A shows various job listings saved for user). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have updating a data storage to include a reference to the identified record, as disclosed by Chevalier in the system disclosed by Daly, for the motivation of providing a method of finding relevant jobs based on user’s connections and affiliations ([0201] Chevalier) and saving user search history ([0710])

Regarding Claims 4 and 13,   Daly discloses the method of claim 1 and medium of claim 10, comprising 
Daly does not teach updating a data storage to include a reference to the identified record.
Chevalier teaches updating a data storage to include a reference to the identified record ([0331] The couplet entry may be stored 3740 in association with a user ID, resume ID, and/or other identifier associated with the resume from 3701, as well as with a JS sequence number (n), associated with the position of JS in the job sequence from 3705., Fig 37A # 3740 store job state with user ID, Fig. 107 A shows various job listings saved for user). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included updating a data storage to include a reference to the identified record, as disclosed by Chevalier in the system disclosed by Daly, for the motivation of providing a method of finding relevant jobs based on user’s connections and affiliations ([0201] Chevalier) and saving user search history ([0710])

Claims  7, 14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Daly et al. (2014/0278633 A1) in view of Chen (US 8,977,618 B2)
Regarding Claims 7 and 14, Daly discloses the method of claim 1 and medium of claim 10,
Daly teaches in which the criterion is representative of a first target affiliation and a second target 
affiliation ((0025] the job search system may be filtered based on criteria such as company (first target affiliation), industry, business area (second target affiliation), Fig 8 # 804, 806)), and in
which querying the database includes:
querying the database to identify a record for which the third attribute matching the first target
affiliation ([0025] search system may enable user to indicate any additional filters such as
company, industry, business area and/or other criteria, Fig 8 # 832 query search for
candidates/records based on matching of mandatory and optional skills, Fig 9 shows search
results (The examiner interprets ‘third attribute’ as optional skills); and
Daly does not teach if no record including a third attribute matching the first target affiliation is
identified, querying the database to identify a record for which the third attribute matches the
second target affiliation ([(0043] compare the mandatory and secondary skills to identify matching resume by filtering out resumes that do not match skills).
Chen teaches if no record including a third attribute matching the first target affiliation is identified
(Col 1 lines 53-58 no search results found of the criteria provided are too specific or narrow),
querying the database to identify a record for which the third attribute matches the second target
affiliation (Col 4 lines 18-30 affinity module 112 is used to identify commonalities and trends
between otherwise disparate data. This information can then be utilized to identify alternative
jobs to the job seeker or alternative job seeker candidates to an employer/recruiter user of the
system 100 that otherwise might be missed.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the
claimed invention to have included no record including a third attribute matching the first target affiliation is identified, querying the database to identify a record for which the third attribute matches the second target affiliation, as disclosed by Chen in the system disclosed by Daly, for the motivation of providing a method of enhancing job search results by matching jobs or opportunities with job seekers (Col 1 lines 30-32, 65-67 Chen).


Regarding Claim 17, Daly disclose the method comprising:
receiving, from a computing device associated with a first user, a request to access a second user record of a second user (Fig 9 # 902,910,912 view profile and skill information and view resume for candidate matches based on search criteria, [0050] If the searching user wishes to view more information regarding candidate 902, for example, the user may select option 910 to view the candidate's profile and skill information or option 912 to view the candidate's resume.),the second user record including a group attribute and a qualification attribute (Fig 9 # 910,912, [0050] If the searching user wishes to view more information regarding candidate 902, for example, the user may select option 910 to view the candidate's profile and skill information or option 912 to view the candidate's resume.);
 querying a database to identify an opportunity record including a qualification attribute, the qualification attribute of the second user record satisfying the qualification attribute of the opportunity record ([0012] enable a job seeker to search for job openings that match the user’s specific skills and skill competency level, Fig 2 # 140, 1c, 2c provide job records matching candidate skills and received criteria, [0020]-[0021], [0023] If there are active jobs matching the referral criteria, information may be displayed listing the matching job(s). The user may select one or more jobs from the list of eligible jobs); and
 serving, to the computing device associated with the first user, a network resource providing the first user with access to the opportunity record ([0050 skill management system presents candidate matches for skill based search criteria entered by a user)
 Daly does not specifically teach determining that a first user record of the first user includes a role attribute sufficient to permit access to the second user record, and determining that the group attribute of the first user record satisfies a group attribute of the second user record; based on the determining, serving, to the computing device associated with the first user, a network resource providing the first user with access to the second user record;
 Chen teaches determining that a first user record of the first user includes a role attribute sufficient to permit access to the second user record (Fig 2A # 202 recruiter ID, Fig 2B # 210 member_id, member_login, Fig 10 # 1012 search resumes using the recruiter profile and the job profile and display matching results, Col 15 lines 40-62 recruiter ID/profile is used for job search and list of matching candidates is displayed based on match (The examiner interprets ‘a role attribute’ as recruiter for a particular job id accessing the listing and search results using recruiter id/profile), and determining that the group attribute of the first user record satisfies a group attribute of the second user record (Fig 2B # 210 match results member_id, member_login, job seeker); based on the determining, serving, to the computing device associated with the first user, a network resource providing the first user with access to the second user record (Fig 10 # 1012 search resumes using the recruiter profile and the job profile and display matching results, Col 15 lines 40-62 recruiter ID/profile is used for job search and list of matching candidates is displayed based on match);
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included determining that a first user record of the first user includes a role attribute sufficient to permit access to the second user record, and determining that the group attribute of the first user record satisfies a group attribute of the second user record; based on the determining, serving, to the computing device associated with the first user, a network resource providing the first user with access to the second user record, as disclosed by Chen in the system disclosed by Daly, for the motivation of providing a method of accessing skill management system by using employer login ID and system provides access to particular job folder and matched resumes (Col 15 lines 40-62 Chen) .

Regarding Claim 18, Daly as modified by Chen teaches the method of claim 17, comprising
Daly teaches querying the database to identify a second opportunity record including a qualification attribute ([0025] search request for active job listings that match the user's skills and competency levels. System provides matching job records, sorted according to the requested criteria, [0027] skill management system determine job matches based on a user's skill), the qualification attribute of the second user record not satisfying the qualification attribute of the opportunity record [(0043] compare the mandatory and secondary skills to identify matching resume by filtering out resumes that do not match skills).

Regarding Claim 19, Daly as modified by Chen teaches the method of claim 18, comprising
Daly does not teach service, to the computing device associated with the first user, a network resource providing the first user with access to the second opportunity record
 Chen teaches service, to the computing device associated with the first user, a network resource providing the first user with access to the second opportunity record (Col 4 lines 18-30 affinity module 112 is used to identify commonalities and trends between otherwise disparate data. This information can then be utilized to identify alternative jobs to the job seeker or alternative job seeker candidates to an employer/recruiter user of the system 100 that otherwise might be missed.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have service, to the computing device associated with the first user, a network resource providing the first user with access to the second opportunity record, as disclosed by Chen in the system disclosed by Daly, for the motivation of providing a method of enhancing job search results by matching jobs or opportunities with job seekers (Col 1 lines30-32, 65-67 Chen).

Claims 9 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Daly et al. (US 2014/0278633 A1) as applied to claims 8 and 15, further in view of Woodward et al. (US 2016/0232462 B1)

Regarding Claims 9 and 16,    Daly as modified by Chevalier/Chen teaches the method of claim 8 and medium of claim 15, comprising:
Daly does not teach identifying a training opportunity associated with an attribute satisfying the employer qualification attribute; and serving, to the computing device, a network resource providing the user with access to information about the training opportunity.
Woodward teaches identifying a training opportunity associated with an attribute satisfying the employer qualification attribute ([0111] the skill gap module 109 can provide recommendations on skills that need to be acquired or improved for a specific member based on the identified career path. The training module 112 can recommend one or more training courses to fill the skill gap for the specific member to be on his career path); and serving, to the computing device, a network resource providing the user with access to information about the training opportunity ([0025] the training module can be used to recommend one or more training courses (e.g., on-line courses, instructor led, etc.) to fill skill gaps for the specific member to achieve his goal on his career path., [0036], [0111] the training module 112 can recommend one or more training courses to fill the skill gap for the specific member to be on his career path, Fig 3 # 312). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included identifying a training opportunity associated with an attribute satisfying the employer qualification attribute; and serving, to the computing device, a network resource providing the user with access to information about the training opportunity, as disclosed by Woodward in the system disclosed by Daly, for the motivation of providing a recommendations to the specific member based on the identified one or more career path ([0005] Woodward) .

Claim 20  is rejected under 35 U.S.C. 103 as being unpatentable over Daly et al. (US 2014/0278633 A1) in view of Chen et al. (US 8,977,618 B2) as applied to claim 18, further in view of Woodward et al. (US 2016/0232462 B1)

Regarding Claim 20, Daly as modified by Chen teaches the method of claim 18, comprising
Daly/Chen do not teach serving, to the computing device associated with the first user, a network resource providing the first user with access to information about a training opportunity associated with an attribute satisfying the qualification attribute of the second opportunity record.
 Woodward teaches identifying a training opportunity associated with an attribute satisfying the qualification attribute of the second opportunity record ([0111] the skill gap module 109 can provide recommendations on skills that need to be acquired or improved for a specific member based on the identified career path. The training module 112 can recommend one or more training courses to fill the skill gap for the specific member to be on his career path); and serving, to the computing device, a network resource providing the user with access to information about the training opportunity satisfying the qualification attribute of the second opportunity record ([0025] the training module can be used to recommend one or more training courses (e.g., on-line courses, instructor led, etc.) to fill skill gaps for the specific member to achieve his goal on his career path., [0036], [0111] the training module 112 can recommend one or more training courses to fill the skill gap for the specific member to be on his career path, Fig 3 # 312).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included identifying a training opportunity associated with an attribute satisfying the first attribute; and serving, to the computing device, a network resource providing the user with access to information about the training opportunity, as disclosed by Woodward in the system disclosed by Daly/Chen, for the motivation of providing a recommendations to the specific member based on the identified one or more career path ([(0005] Woodward) .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kurzius (US 6,385,620 B1) teaches each user record including (i) a user qualification attribute (Fig 14 b user skills/qualifications) and (ii) a user affiliation attribute identifying an employer the user is affiliated with, the employer belonging to a coalition of multiple employers (Fig 14 a work history lists multiple company’s user has worked for); (ii) an employer affiliation criteria the criterion representative of a first target affiliation and the first target affiliation specifying the particular employer (Col 18 lines 54-67 FIG. 18 illustrates one embodiment of a job posting form 1800 that may be used by an employer to specify desired candidate qualifications for a described employment position, referred to generally as job criteria.  For example, job posting form 1800 may include a job title, a job description, and a status as to whether the job is a full time or part time position.  Job form 1800 may also include weighted fields for entering weighted skills such as required skills 1802 and preferred skills 1804. an employer may provide a note to a recruiter requesting that the employer be referred only candidates that have experience within a particular industry or at a specific company.)
Lakritz et al. (US 9,406,052 B2) discloses resource scheduling and monitoring
McDaniel et al. (US 8,867,728 B2) managing reserve agents in contact center
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANGEETA BAHL/Primary Examiner, Art Unit 3629